                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ABRAHAM A. SIWONIKU et al.                      :
    Plaintiffs,                                 :
                                                :           CIVIL ACTION
            v.                                  :           NO. 17-3949
                                                :
FEDERAL NATIONAL MORTGAGE                       :
ASSOCIATION, et al.                             :
     Defendants.                                :


Jones, II        J.                                                         September 6, 2019

                                        MEMORANDUM
       Plaintiffs Abraham A. Siwoniku and Alero Smith-Kidd (“Plaintiffs”) bring this diversity

action to remedy the alleged wrongful designation of their mortgage as defaulted. Their original

Complaint set forth claims against Defendants Federal National Mortgage Association

(“FNMA”) and Seterus, Inc. (“Seterus”) (collectively, the “Defendants”) for fraud, defamation,

breach of contract, violations of the Pennsylvania Unfair Trade Practices and Consumer

Protection Law, 73 Pa. C.S. 201-1 et seq., violations of the Truth in Lending Act, and violations

of Sections 1692f and 1692g of the Fair Debt Collection Practices Act (the “FDCPA”), 15

U.S.C. § 1601 et seq. Defendants filed a Motion to Dismiss the Complaint (“First Motion to

Dismiss”) for failure to state a claim in accordance with Rule 12(b)(6) of the Federal Rules of

Civil Procedure. The Court granted the motion, in part, and dismissed each of those claims with

leave to amend, which Plaintiffs did.


       Pending before the Court is Defendants’ Motion to Dismiss the Amended Complaint

(“Second Motion to Dismiss”), which sets forth claims for: (1) fraud; (2) negligence; (3)

violations of §§1692f and 1692g of the FDCPA; and (4) breach of contract. After reviewing the

Amended Complaint (ECF No. 26), Defendants’ Second Motion to Dismiss (ECF No. 27), and


                                           Page 1 of 8
Plaintiffs’ Opposition thereto (“Plaintiffs’ Opposition”) (ECF No. 28) the Court will grant

Defendants’ motion and dismiss the Amended Complaint with prejudice.


   I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        The factual background and procedural history of this case was set forth in this Court’s

Memorandum discussing the First Motion to Dismiss (ECF No. 23). Rather than repeat that

discussion, the Court incorporates the “Relevant Background” in its prior Memorandum here.

Those facts were construed in a light most favorable to Plaintiffs.


        The Court will, however, set forth two new allegations from the Amended Complaint that

bear on the Court’s analysis. First, Plaintiffs now allege that although the mortgage at issue was

assigned to Defendant FNMA, Defendant Seterus “became the ‘servicer’ of said note/mortgage

as the term is defined in 12 CFR § 1024.2, and was acting at all times as the agent, servant and

representative of Defendant FNMA, in furtherance of their own interest and the interest of

Defendant FNMA.” Am. Compl. at 2 (ECF No. 25). Second, Plaintiffs now allege that

Defendants filed a motion for summary judgment in the foreclosure proceeding in the Court of

Common Pleas of Montgomery County on the mortgage at issue. Am. Compl. at 3. Plaintiffs

allege that the motion was denied and that the transcript of the hearing attached to the Amended

Complaint demonstrates that “Defendant was unable to produce evidence that the Plaintiffs had

defaulted on the mortgage and in fact had produced records that were missing pages.” Am.

Compl. at 3. Plaintiffs use this to support their claim that “Defendants have been unable to

account for or in any way justif[y] the allegation of a default or filing of a foreclosure action.”

Am. Compl. at 3.




                                             Page 2 of 8
   II.       STANDARD OF REVIEW

          The well-established standards of Rule 12(b)(6) govern this motion. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009); Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).


   III.      DISCUSSION

          Defendants have challenged the sufficiency of each of Plaintiffs’ claims. In the interest
of clarity the Court will consider whether each count states a claim for relief in turn.


                 A. Count One – Fraud


          The Court previously dismissed Plaintiffs’ fraud count for failure to plead with the

particularity required by Rule 9(b). Mem. Granting First Mot. Dismiss at 4 (ECF No. 23). The

Amended Complaint contains the same general allegations found lacking in the original

Complaint. Plaintiffs attempt to add particularity by including allegations about a hearing held

on a motion for summary judgment in a foreclosure action on the mortgage at issue. Plaintiff

pleads that Defendants were “unable to produce evidence that the Plaintiffs had defaulted on the

mortgage” and could not justify deeming their mortgage defaulted or filing a foreclosure action.


          Defendants argue that this Count must be dismissed for three reasons. First, Plaintiffs

have still failed to plead reasonable reliance on Defendants’ alleged misrepresentation given their

express denial of default or delinquency. Sec. Mot. Dismiss at 7. Second, any statements made

at the hearing on the motion for summary judgment are judicially privileged and unable to be

relied upon here. Sec. Mot. Dismiss at 8. Third, the gist of the action doctrine bars this claim

because the alleged fraud arose out of a breach of the terms of the governing mortgage loan

agreement – a contract. Sec. Mot. Dismiss at 8.




                                              Page 3 of 8
       The Court need not address each of Defendants’ arguments because Plaintiffs have again

failed to plead the elements of fraud with particularity. See Chase v. Creegan, 169 A.3d 1136

(Pa. Super. Ct. 2017). Plaintiffs fail to plead that they reasonably relied upon Defendants’

alleged misrepresentation about their mortgage being in default. Plaintiffs also fail to plead

Defendants knowingly or recklessly made false representations regarding the status of Plaintiffs’

mortgage. Presumably, Plaintiffs included allegations about the hearing on the motion for

summary judgment to address this prong of the fraud analysis. However, the portion of the

transcript relied upon by Plaintiffs in the Amended Complaint does not have the import they

believe. At that hearing the Court questioned Defendants about an electronically submitted

exhibit to their motion for summary judgment that was missing a page. Am. Compl. at Ex. A,

8:14-20. In response, counsel attempted to submit a complete history in hardcopy, but the Court

denied the request and, subsequently, the motion for summary judgment, finding there to be an

issue of material fact given the incomplete payment history of record. Am. Compl. at Ex. A,

8:14-20. Thus the transcript, which was incorporated into the Amended Complaint, is not the

smoking gun Plaintiffs believe it to be.1 This count is dismissed for failure to state a claim.


               B. Count Two – Negligence


       Plaintiffs raised a negligence claim for the first time in their Amended Complaint.

Plaintiffs claim that Defendants owed them a duty to properly handle and service their mortgage

but failed to keep that duty through their inaccurate record keeping, crediting of payments, and

failure to issue periodic billing. Am. Compl. at p. 7.



1
  The Court acknowledges Defendants’ judicial immunity argument, but does not believe it to be
relevant at this juncture given the manner in which the Court used the transcript and the Court’s
dismissal of this Count.

                                            Page 4 of 8
       Defendants argue that Plaintiffs’ negligence claim is barred by the economic loss

doctrine. As applied in Pennsylvania, that doctrine provides that “no cause of action exists for

negligence that results solely in economic damages unaccompanied by physical injury or

property damage.” Longenecker-Wells v. Benecard Servs., Inc., 658 Fed. Appx. 659, 662 (3d

Cir. 2016).


       Plaintiffs argue that they sustained physical and emotional damage, which preempts this

argument. Opp’n Sec. Mot. Dismiss at 11 (ECF No. 28). Moreover, given the lack of a

contractual relationship with Defendant Seterus, Plaintiffs contend that the doctrine does not bar

the conduct alleged. Opp’n Sec. Mot. Dismiss at 11. Plaintiffs are wrong.


       First, Plaintiffs have provided no support for the suggestion that emotional harm

manifested as physical injury circumnavigates the economic loss doctrine. Indeed, even if it did,

Plaintiffs have not plausibly pled such an injury. Additionally, the Third Circuit has expressly

refused to hold that Pennsylvania’s economic loss doctrine was inapplicable where plaintiff and

defendant were not in contractual privity with one another. Longenecker-Wells, 658 Fed. Appx.

at 662. Consequently, Plaintiffs’ negligence count is dismissed as barred under the economic

loss doctrine.


                 C. Count Three – Fair Debt Collection Practices Act


       Plaintiffs have re-pled alleged violations of §§ 1692f and 1692g under the FDCPA in the

Amended Complaint. The Court dismissed this count from the original Complaint for Plaintiffs

failure to plausibly plead that the Defendants meet the FDCPA’s definition of a debt collector.

Mem. Granting First Mot. Dismiss at 6.




                                           Page 5 of 8
       The Amended Complaint contains new allegations regarding Defendant Seterus’s role as

a “servicer acting on behalf of Defendant [FNMA] per 12 CFR § 1024.2.” Am. Compl. at 8.

Plaintiffs also pleads that at all relevant times “Defendant Seterus treated the Plaintiff’s mortgage

as if it were in default and attempted to collect it as a defaulted debt.” Am. Compl. at 8.


       Defendants again argue that Plaintiffs have failed to state a claim under the FDCPA

because they have failed to plead they either Defendant FNMA or Defendant Seterus were debt

collectors under the Act. Defendants argue that courts in this circuit generally do not consider

mortgage servicing companies debt collectors, and loan servicers have only been considered debt

collectors where the mortgage at issue was already in default when the servicer began servicing

the loan. Sec. Mot. Dismiss at 10. Plaintiffs failed to provide the Court with any argument of

note, simply citing to the FDCPA and a Sixth Circuit case. Opp’n Sec. Mot. Dismiss at 12.


       A debt collector is “any person who . . . regularly collects or attempts to collect, directly

or indirectly, debts owed or due or asserted to be owed or due another.” § 1692a(g). Under

Pollice v. Nat’l Tax Funding, L.P., 225 F.3d 379, 403 (3d Cir. 2000), a lender or servicer may be

considered a debt collector “if the mortgage at issue was already in default at the time the

servicer or lender began servicing the loan.” Although Plaintiffs do plead that their mortgage

was never in default, they also plead that Defendant Seterus “treated Plaintiffs’ mortgage as if it

were in default” during the relevant time period when it engaged with Plaintiffs “on behalf of

Defendant [FNMA].” Am. Compl. at 8. Thus, the question is whether an entity that treats a

mortgage loan as in default, and contacts the mortgagor to collect the defaulted amount, is for all

intents and purposes conducting itself as a debt collector under the FDCPA. Unfortunately for

Plaintiff that question will have to be addressed by another Court on another day.




                                            Page 6 of 8
       Plaintiffs have pled that Defendant Seterus was a servicer as defined in 12 C.F.R.

§1024.2, which states in relevant part:


       Servicer means a person responsible for the servicing of a federally related
       mortgage loan (including the person who makes or holds such loan if such person
       also services the loan).

       ...

       Servicing means receiving any scheduled periodic payments from a borrower
       pursuant to the terms of any federally related mortgage loan . . . and making the
       payments to the owner of the loan . . . as may be required pursuant to the terms of
       the mortgage servicing loan documents or servicing contract.

Am. Compl. at 2. Plaintiffs also pled that Defendant Seterus “acted as a debt collector for this

loan.” Am. Compl. at 8. However, a debt collector is one who “regularly collects or attempts to

collect debts owed.” Not one who acts as a debt collector on a particular loan. Thus, although

Defendant Seterus could feasibly be a debt collector, it could not be both a servicer and a debt

collector with respect to the mortgage note at issue. At base then Plaintiff has pled two

contradictory legal conclusions, neither of which shall be afforded the deference of truth, and

neither of which state a claim. Accordingly, as Plaintiffs have failed to plausibly plead that

Defendants were collectively or independently debt collectors as defined in FNMA, this Count is

dismissed.


               D. Count Four - Breach of Contract (Including Covenants of Good Faith
                  and Fair Dealing)


       Finally, Plaintiffs have re-alleged their breach of contract claim. The Court previously

dismissed this count for failing to plausibly plead the elements of this claim. Mem. Granting

First Mot. Dismiss at 8. Defendants argue, and Plaintiffs concede, that there was no contract

between Defendant Seterus and Plaintiffs. Sec. Mot. Dismiss at 11; accord Opp’n Sec. Mot.



                                            Page 7 of 8
Dismiss at 28. Defendants also argue that as to Defendant FNMA, Plaintiffs fail to provide

anything other than conclusory allegations regarding the alleged contractual obligation that was

breached. Sec. Mot. Dismiss at 12.


         In response, Plaintiffs argue and allege that the original mortgage note purchased by

Defendant FNMA contained a covenant of good faith and fair dealing that included the proper

maintenance of records, crediting of payments, and accurate issuance of bills. Am. Compl. at 9-

10; Opp’n Sec. Mot. Dismiss, at 13-14. The Court need not address the legality of Plaintiffs’

arguments because to the extent such a claim exists, it is barred by the economic loss doctrine for

the reasons set forth above regarding Plaintiffs’ negligence claim. See III. B., supra.

Consequently, this count is also dismissed.


   IV.      CONCLUSION

   For the foregoing reasons, the Defendants’ Second Motion to Dismiss is granted. As

Plaintiffs have already been given leave to amend, the Amended Complaint is dismissed

prejudice. See Berkery v. Wissahickon School Dist. Bd. Of Directors, 628 Fed. Appx. 109, 112

(3d Cir. 2015). An appropriate Order follows.


                                                       BY THE COURT:




                                                       /s/ C. Darnell Jones, II
                                                       C. DARNELL JONES, II         J.




                                              Page 8 of 8
